John E. Haapala, Jr.
OSB 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph: 541-345-84 74
Fax: 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

STEVEN H. EBERHARDT,                          Case No. 1:17-CV-01802-CL

        Plaintiff,

   V.                                         CORRECTED ORDER AWARDING
                                              ATTORNEY FEES PURSUANT TO THE
CAROLYN COLVIN,                               EQUAL ACCESS TO JUSTICE ACT
Commissioner, Social Security
Administration,

        Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412, an attorney fee in the amount of

$6,000.00 shall be awarded to Plaintiff in addition to filing fees in the amount of

$400.00.

        The parties agree that this award will be paid to Plaintiffs attorney, dependent

upon verification that Plaintiff has no debt which qualifies for offset against the award,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff ,560 U.S. 586

(2010). If Plaintiff has no such debt, then a check shall be made to Plaintiffs attorney,

and mailed directly to Plaintiffs attorney at: 401 E. 10th Ave., Ste. 240, Eugene, OR



1 - CORRECTED ORDER AWARDING ATTORNEY FEES PURSUANT TO THE
EQUAL ACCESS TO JUSTICE ACT
97401. If Plaintiff has a debt, then a check for any remaining funds after offset of the

debt shall be made to Plaintiff and mailed to Plaintiff's attorney's office.

       There are no other costs or expenses to be paid herein.



       Dated this   'J_ of Jt---11 if ~011.


                                           United States District Judge/Magistrate

Submitted by:
John E Haapala, 'OSB 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Attorney for Plaintiff




2 - CORRECTED ORDER AWARDING ATTORNEY FEES PURSUANT TO THE
EQUAL ACCESS TO JUSTICE ACT
